Citation Nr: 9927341	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  94-34 054	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia


THE ISSUE

Entitlement to a compensable evaluation for residuals, 
lacerations of the left forearm and hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The records indicate that the veteran retired from the 
military after more than 20 years' active service.  He has 
been represented throughout his appeal by The American 
Legion.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of July 
1993, by the Winston-Salem, North Carolina Regional Office 
(RO), which granted service connection for residuals of 
lacerations of the left forearm and hand.  The notice of 
disagreement with this determination was received in April 
1994.  The statement of the case was issued in May 1994.  The 
substantive appeal was received in June 1994.  The veteran 
appeared and offered testimony at a hearing before a hearing 
officer at the RO in August 1996.  A transcript of the 
hearing is of record.  Department of Veterans Affairs (VA) 
compensation examinations were conducted in October 1996.  A 
supplemental statement of the case was issued in November 
1996.  The appeal was received at the Board in February 1997.  

In April 1997, the Board remanded the case to the RO for 
further development of the issue currently on appeal.  A VA 
compensation examination was conducted in May 1999.  By a 
rating action in June 1999, the Atlanta, Georgia RO granted 
service connection for numbness and decreased temperature 
over the left fourth and fifth fingers and dorsal aspect of 
hand, as residuals of left forearm laceration involving 
cutaneous nerve involvement, and assigned a 10 percent 
evaluation effective August 1, 1992.  This rating action also 
confirmed and continued the noncompensable evaluation for 
scar residuals of a laceration left forearm and hand.  A 
supplemental statement of the case, addressing the issue of 
scar residuals of laceration, was issued in July 1999.  The 
appeal was returned to the Board in August 1999.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's service-connected residuals of a laceration 
of the left forearm and hand are currently manifested by 
subjective complaints of stiffness and pain; the related scar 
is asymptomatic and produces no functional impairment on 
examination.  


CONCLUSION OF LAW

The criteria for an increased (compensable) disability 
evaluation for residuals of laceration of the left forearm 
and hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.118, Codes 7804, 7805 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, we find that he has presented a claim 
which is plausible.  A claim that a service-connected 
condition has become more severe is well-grounded where the 
veteran asserts that a higher rating is justified due to the 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1991); Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  Moreover, all relevant facts have been properly 
developed.  Therefore, no further assistance to the veteran 
is required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).  

A.  Factual background.

Some of the basic facts in this case are not in dispute and 
may be briefly described.  The service medical records 
indicate that the veteran's arm went through a window in 
January 1972, while trying to catch himself after slipping on 
a freshly waxed floor; the pertinent diagnosis was 
laceration, left forearm with full thickness skin loss and 
lacerated left flexor carpi ulnaris.  On February 28, 1972, 
the veteran was seen for complaints of weakness in grasp and 
sensory loss; physical therapy and heat were recommended.  

On the occasion of his initial VA compensation examination in 
December 1992, the veteran reported receiving lacerations on 
his left forearm when his arm went through the window.  The 
veteran complained of numbness of the left hand and 
paresthesia.  The veteran reported a decrease in grip 
strength.  It was indicated that there was no associated 
pain, but the veteran noted numbness, tingling, and pins and 
needles sensations in the left hand with cold weather.  On 
examination, it was reported that the veteran made a good 
fist with the left hand, and he had good strength in his 
grip.  Sensation to pinprick and vibratory sense was intact 
in the left hand.  There was a 6x3cm nontender scar at the 
ulnar side of the palmar aspect of the left wrist, and 
dorsally about midforearm a 4cm U-shaped, well-healed 
nontender scar.  X-ray study of the left wrist was within 
normal limits.  The pertinent diagnosis was history of 
lacerated muscles and nerves of left forearm and hand with 
residual paresthesia of the hand.  

At his personal hearing in August 1996, the veteran contended 
that he had muscle and nerve damage of the left forearm; he 
reported some loss of feeling and numbness in 2 or 3 fingers 
of the left hand and into the wrist area.  The veteran 
reported problems with weakness in the left hand which caused 
his left forearm to tire easily.  He indicated that coldness 
caused cramping in the left forearm.  The veteran indicated 
that he worked in the field of mechanics; he noted that he 
was right handed.  The veteran related that he had remained 
physically active to keep up strength in the left arm.  

A medical certificate of record dated in August 1996 reflects 
clinical evaluation of the back; this report does not reflect 
any complaints or findings regarding the residuals of 
lacerations of the left forearm and hand.  

The veteran was afforded a VA compensation examination in 
October 1996, at which time he indicated that residuals of 
the laceration of his left hand included stiffness in cold 
weather and decreased sensation over the ulnar side of his 
forearm on the left.  The veteran related that this improved 
for several years, but it had been stationary now for 
approximately two decades.  On examination, there was a left 
forearm scar.  The strength of the deltoids, biceps, triceps 
and grip were good bilaterally.  Thumb to finger movements 
were normal bilaterally.  Responses to light touch were quick 
but the quality of sensation over the left distal forearm and 
the fifth finger was decreased as he described it.  The 
pertinent diagnosis was laceration of the left forearm 24 
years ago with persistent dysesthesia.  

The veteran was afforded another VA compensation examination 
in May 1999, at which time the veteran reported that, since 
the time of his injury in service, he had noted some mild 
strength weakness of his left grip, as well as numbness and 
tingling in the left dorsum of his left hand, over the third, 
fourth and fifth fingers, from the wrist on down.  The 
veteran related that his hand seemed to stiffen up and become 
more painful during cold weather; he also noted that he had 
more numbness of his fingertips when he used his wrist a lot.  
It was indicated that the numbness did not appear to 
interrupt his daily activities.  He stated that he was unable 
to perform any physical work, but was currently working as a 
logistics tester.  

A general physical examination was reported to be normal, and 
a neurological examination revealed normal higher cortical 
functions and normal cranial nerves.  His motor examination 
revealed normal gait, station, strength, tone and bulk 
throughout.  He had "good intrinsic hand muscles of the left 
hand."  His fifth finger and opponens muscle for the thumb 
were completely normal.  Sensory examination was normal 
except for decreased light touch and temperature in the left 
dorsum aspect of the fourth and fifth fingers on the left 
hand, from the wrist down.  The palmar aspect was normal.  
There was no muscle atrophy or fasciculations.  Coordination 
and deep tendon reflexes were intact bilaterally throughout.  
EMG/Nerve Conduction studies showed normal conduction to 
motor and sensory nerve testing of the median and ulnar 
nerves on the left hand.  The impression was left forearm 
injury, resulting in left cutaneous nerve involvement, 
causing numbness over the left fourth and fifth fingers, and 
in the dorsal aspect of his hand; this did occur while he was 
in the military.  The examiner stated that there was no 
apparent weakness, in either direct muscle testing or by EMG 
study; he also stated that he did not believe that this was 
causing a significant disability for the veteran, other than 
aggravation and annoyance from the numbness.  

B.  Legal analysis.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Such evaluations involve 
consideration of the level of impairment of the veteran's 
ability to engage in ordinary activities, to include 
employment.  38 C.F.R. § 4.10 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.41 (1998).  While the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's service-connected residuals of laceration on 
the left forearm and hand are currently assigned a 
noncompensable evaluation under Diagnostic Code 7805.  That 
rating was made effective from August 1992, when service 
connection was established for this disability.  Diagnostic 
Code 7805 provides that a rating for scars is based upon the 
limitation of function of the affected part.  The Board will 
also consider DC 7804, the criteria for rating scars, 
classified as superficial, tender and painful under objective 
demonstration.  Under Diagnostic Code 7804, a 10 percent 
evaluation may be assigned for scars which are superficial, 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1998).  

As noted above, in order to assign a higher rating, the 
record must establish that there is pain or tenderness or 
some functional limitation resulting from the scar.  After a 
review of the evidence, and its application to the pertinent 
diagnostic codes and rules, the Board concludes that the 
veteran's service-connected residuals of laceration of the 
left forearm and hand (other than the separately service-
connected neurological residuals) do not warrant a 
compensable disability evaluation.  In this case, upon the 
recent VA examinations, there have been no findings of pain, 
tenderness, or functional limitation associated with the 
service-connected lacerations.  Although the veteran has 
reported problems with numbness and pain, such symptomatology 
was specifically attributed to a left cutaneous nerve 
involvement, separate from the lacerations.  Examiners have 
repeatedly reported that there was no weakness noted and none 
was found on the recent EMG.  The most recent examiner also 
stated that the various symptoms did not cause any 
significant disability for the veteran.  

In light of the above clinical findings, the Board finds that 
the symptoms of the veteran's lacerations of the left forearm 
and hand do not meet the criteria for a compensable rating.  
Medical evidence of record does not demonstrate any 
functional impairment as a result of the lacerations.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a compensable rating for 
residuals of laceration of the left forearm and hand.  The 
benefit sought on appeal is accordingly denied.  


ORDER

A compensable evaluation for residuals, lacerations of the 
left forearm and hand is denied.  


REMAND

When this case was previously before the Board in April 1997, 
it was remanded to the RO in order to determine whether the 
left forearm lacerations in service resulted in any 
neurological injury and, if so, what the current residuals of 
that injury were.  While on remand, the RO, by rating action 
dated in June 1999, granted service connection for numbness 
and decreased temperature over the left fourth and fifth 
fingers and dorsal aspect of hand, residuals of left forearm 
laceration involving cutaneous nerve involvement, and 
assigned a 10 percent evaluation effective August 1, 1992.  
The veteran was notified of this determination in a July 1999 
letter and was provided his procedural and appellate rights.  

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  The notice of disagreement must be filed 
within one year of the date of mailing of the result of the 
initial review or determination.  A substantive appeal must 
be filed within 60 days from the date the RO mails the 
statement of the case to the appellant or within the 
remainder of the one year period from the date of the 
notification of the determination, whichever period ends 
later.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 
20.302(a), (b).  

Thereafter, later in July 1999, correspondence was received 
from the veteran in which the veteran disagreed with the RO's 
recent rating decision.  While that statement did not 
specifically identify the rating assigned for the 
neurological residuals of the laceration, the Board accepts 
that correspondence, in conjunction with the August 1999 
arguments of his representative, as a notice of disagreement.  
As such, the RO is now required to send the veteran a 
statement of the case as to the issue of entitlement to an 
increased rating for the service-connected numbness and 
decreased temperature over the left fourth and fifth fingers 
and dorsal aspect of hand, residuals of left forearm 
laceration involving cutaneous nerve involvement in 
accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  See also Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 390 (1995); Archbold v. Brown, 
9 Vet. App. 124 (1990).  Thereafter, the veteran should be 
provided an opportunity to perfect his appeal as to that 
issue by submitting a timely and adequate substantive appeal.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

The veteran and his representative should 
be furnished a statement of the case, 
addressing the issue of entitlement to a 
rating in excess of 10 percent for 
numbness and decreased temperature over 
the left fourth and fifth fingers and 
dorsal aspect of hand, as residuals of a 
left forearm laceration with cutaneous 
nerve involvement, in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  The statement of the case should 
contain a summary of the relevant 
evidence, a citation and discussion of 
the applicable law and regulations, as 
well as the reasons for the decision 
reached.  They should be provided notice 
of the veteran's appellate rights.  If a 
timely substantive appeal is received, 
the issue should be certified to the 
Board for appellate review.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  No action is required of the veteran or 
his representative until further notice is received.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate outcome of this case.  The 
purpose of this REMAND is to accord the veteran due process 
of law.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1997) (Historical and Statutory 
Notes). In addition, VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


		
	WILLIAM R. HARRYMAN
	Acting Member, Board of Veterans' Appeals



 

